Case 4:20- Ley -00064-JM Document 81 Filed 04/15/21 Page 1 of 21
gt e sau .

Why Propcsed) Finding ot Fecomnenddtins to te

flair” (lig ‘ A ujel
© 4.20-ev.0 S 9] ok, for domma('y Ticlyrnenh 5) 0
“peri 8202 Nob he gran tede| rch lh Wy None v Yhe lates

ee IS AFIT Claims Should be’d. (SMV. Seclooe
By: DEPCIERK

WILLIE } STARR ADC#109194 Wh Fe Dp rocks ons Hn Decument 9

VARNER SUPERMAX Ont 3 the enone
POST OFRCEBOX. onl on SSE o Wabegial Facts fins)
keasor Sum mat y Dibech? Shovldd Not
Gel Why neh Hide Should be bea I We

Dd Tek t Ale a Number gh DiSg fee Mend. in cold

 

 

 
 
  
 

 

~ Wordle Ye Oarminatonard eat ans Te Tepineleh've
ne Lak 7S
GG Ye, Ze Made pon thr ga eles in ty bck Hom

Dyse disease, ad yes, Z rave Keble pins,
wan ave What jit
abet: ad Z here enhin aol Litethe

My Claim Mould have neve” been fale

Dim bk Svein Phew
Endends laasyel by fs Jawdyely Decolse Tagg /h ; io
Lom ig Sec Sveig He o la fr iin rales Ametican LFA

Hel PAs
dle mo Srednul aff pel et

Ae bea Dp ps Ye DXtielantes) Te he
Zon Ton Svcing he ke dant - Discrimi narion mi Nation dpeins}

Dike agate! Woe Linstead The LICE
“as Fre fe Digria-ed tly ZBOS 7

hd So Much [Nore PL hod ft N95 ty Work lbith fp be

Collect Sted. ment of NGEE SIT YH) Sid oe

  

at
Case 4:20-cv-00064-JM Document 81 ey 04/15/21 Page 2 of 21

The defendants, Son BED % Paton in, Sm Uy, Where at

all times Ae) Aciote| by Indietent io my Schious Inedited Nel

diy yy Both he le Dred 4 toSkamen Ny Zn erie Mela
Evel) look at my Rody 6) touched shy Zn je Tn jlies ae

i i these aslo YelpZie heen Anjotied .
Le asked Me If Z Covkl Move my y/ Leys, Nerey-evben looked

My Lick lbere snc /$ S PU Shing Age bss my Shine (Gre
So ti

d theater) 790 Lah Pee fae deok Jos}
ap Vety Sure Ha Z have SOme

epeM hud Lothigy
dened Mme J VY, oh) Ue A; Lad EX anna ion)
por My / Legs Hy aes 06 OY I by h (.

i i, by Kn vt dp
Bin bok Ee ! a Gecsl) eid bebo yeats,

Ly // ee hing a3

Clear Yoh! b.)y tp Cav‘e Me pel manen
dial : pee i LJ Pratan hexpe laiineol de:
14 by‘, 5 Ly A pe vf

“ad atti pur SIME Lliney

 

 

    

Whe ¥

  
 
      
     

 
 
   

  

    
   

  
 

 

four) UH To) eS 294 Fal 1S 85
Benjarla Ve Chllact2,AP FSMp. ad Bi ony 00)

Silden U, Wright 165 F Supp td A, DOEDN yh009

ctiende p. Snydep rai EOC aOO)

“EMC*CH Bee) & } Joak Firs)

 

 

 

 

 

 

 

BO -ST
Case 4:20-cv-00064- a pers 04/15/21 Page 3 of 21

) TH been Au | Ye Orie. ZL “hed! He 4} Yast Lctiden? hee
Dys208 19. fn bs Pole Grievances lately Gand 2 i ne | hve
al pbk 2 an Samak Por Ty Znjupes Nes
Oy Given any in Ne penely (Cation chine hel the e fain ad

ConStont
hy, 7 bash emake theleal 1
so me noe eben gd fas Accident On Mau ALI, bSte) he Blord hod

oh Sik Cal)
hefued Jy even See me Vahi| Tone? Z, ai Seen by Hy oe

be Z
we gg fed Day 8% Ee nif See M0 ployidel- «
29h Oo ‘hin af ie che ne GUso!e No

  

Q) With lege tds - Pocoment EP) pagel ve
i ‘nc Tebeted to Sve Phe pre 160 poe te eg

ae Lol Vint LAH, Pony Tones Ln
hewwl Co}! me. £ pid i ck Cal 0 oh see TO ed to

10% anid hd Jandl
Jy had jb My 0 rte one fe
“li ch fe WS bor RE 2: ie yg,
tl Md fh Apert Lith, Chari'afion Bee) S!
0-1 aye 30k; Bo Note She did NOt 9) Ve te Coy Tous fetpain
Thur ed I " Arechloroth lax Gy) She Drdved I a Dederpill iota dL
Wy Bad Phat Naproxen @ Jeb Addmy lary hi tot Limit
ye atl Soherihyg lee rgpapolel ey Lan ele Sa a
Sb He Aa, aca Soh? 70 Qiid pain 228

J. Het Lad, Wi Pence) 2,2: “A 6, 256 Gel OP L064)

Ferra Y. [lst 320 F Bl I13S,)99-9S "CP AOOD
Plck rope V, Frelarnazoe (oonly 00F, Sd 9,90 I35-400 Ge C'virdeoy)
“ohnson-s1 U, choemeh], Pil PAB 1015, 055 (PEC 17°F)

BB - SD

 

 

 

 

ey
Case 4:20- ow -00064-JM oN Hs wed 04} plead Page 4 of 21
O) Ms Dras te Meggertheda nlrb acs Has lic here

e Ihe to Keep m by het) 4 Zab Dh fo Pole oe

bn: pr dota. north ihe igs nine ,
tth 5 ol

an sxaninatton 27h pe, fa 2 ood ge ble Bel

ihe penis |

  

ZA ae
t. 5 No, Sk Hott ‘ Nevloz
a eid hires petra

far Cited fed eT as Ss and isSelW0s
Jogical Nain pe addi np dhes are | is us.
She cd not Cole NE ie ion 1 255 46 2 us

Mbeel eed Teapot) porn Bonin JM rT ?
Yh ab Ee eS Phi Z hal La oT bo beng

fhe Tabby te ldlk BT Dchbn fn legs Cand
Ley hod GA) That tre age PU mnand Jatt Feel Yel

Bite Jone Frandi
Aa GS > Sal 86 fae lt Ey 00 Kon [64>
Schridt V. Obl WES F: x - (5 inbildy

ton 1
Ve hays Qa Fempotal ity Joss ¥ Fr

to lnlk ZS ovr} Jave heen kentdQ. Ahyivos y
“ahi Chait tai Lhe
7p Lary Virccesiarly a ns hou eS Bao

 
 

fas wy Gel ld
Loker Thien 1 p}e, [$F Sopp Ad (00x ! Conn, ACES aS

h F V. Cort 4,
Co by GSA F. Sy , SAB, 5227 (LI). D, Mic
Dugliese VC vom», aN F Sopp. S- g CMM y, 1996)

fy*- EF

 

 

 

 

 
Case 4:20-cv-00064-JM Document 81 Filed 04/15/21 Page 5 of 21
Lecvme

tt O& Paye Zool? Hb Ce Lam 102s fe “
Ca leh So Soot Vise Awe eborcbnts for Pieates chi ‘ohege
(SContinve. the Cabapen tin B0mg Gp eae Z Knead Hat

She ltbvlad Not Lele) /4- Once the p Ye Stiton for bubs
lboman has. LH Te IG He, ake be ha Goten SCHCE

Send Ie to Vote’ one} I

 

 

os

Ve. Tete Lies Ja LO ay Nehhi
TZ knew Ge loool Sh pe bo [eel Be Pr ce “Des poke,
Hat Lbl Wi mG fp Stipphon han butt 2S bi ith --

 

 

ths Lito Salk A promte , Wen n X 5 HO
ths Mie 7; at a Se

Ant Moke fhe pro Me vt LIP CSE
4 Lott, nceidence! Lit: okt Thi be

Va hy [ea son Za StChy
Hin, He Portel Mes Hryad get aloond ina Cell $bMy te
fit

oy Corl
Sige Hic isi elie

Je suey Sop ler pork, 2) Leton In, Smit Come be
hel ClH/ ey Sad

YohT lobe Yoh abe re se
Wenz ahah A$ pe a Shoda Chath eo,

Vet Z le Jedd /¥- fee Seen Ww Nesty aol Hye

andl Z Seed if in his eyes Pot te Jeokoel Hasty “tm
Cell Were Ant tp PB

ce ae
Pines ten oar en ad aa ime
deseo He rdf fected knowledge Aye of the Ob tf fe

Ohjectvely a
rye Corch iy ton Z Mas ip, he ben se hy Seri X Neal Bor
tah elp tod! He hers bug} de tet lespend to
qi % fe ia es ESappan lle YF
pond ie OXY VAUD fe Liag}oS7S LYS
he RT, l Phed Yylahie Ot (Ve Aig Nt ue

hing Hove Far letes fo ee hose opairuly Enowsele Skil, U
Ge, of Constitvte, /VMolpiat.

bk YU Miler 28 FY ted LA panto!)

“ides Why Vi Covghhin, 3? Fd 6S, 66 Ged C1 1974
/y"5- Sa
Case 4:20-cv-00064- ‘Ushbe moat ob bred Page 6 of 21
ela ln al Heron Suthi bods ond Haeniedmg
pp prope opel Medical treabment-fotM Tah Oi 6,0F | bin Tendon’
In ny leP? Knee)aalleg) Asevel Back pains tad Cav ses Mommpness)
/n Lott legs ae Otter hedy parts below the WaiHines 7héS
Clap token, Hak LoL Lend gr0¥0 favs -Unnecesaty

Untertanted,' Un jysiPretl Al-Lays Delay in Hreating 7

Tayory Sokes a Delbetehte Ind Heranec\Clam e gard -
less gf the cadlenuncy (¥ lake” Hreabneny, Zbl ede! reves”

Ce Ade, aC Wy LNE
bain Bbc Ve Pj 107,s008-0(0 Pt rele),

Fa 1 LENCE
4G pe a
ie i F os FE GAD)

PLEO Pe MA) 0. Ae le on Lal Zaft
Bown v Hughes, 799 Fd) /SSL SP"

_ Sobks A prise facies Cave Ye Le \baoh fra Perna

Wie fatlite,to povitle Contunbeos an and E; ye win - Al cf
Jibs Ved cahion Leppert’ > Hien to have. Sevele Tae ¢ pin

Aavender V, Lapel, AY LE Sy yap Ad BAl, b9¢ M0 er-ACOQ) ~

ls Fatlore b> Dake Cirely Jiely 7° hy Fe Fetal > Daal elton )
Lemearhe V; Wisneski,Abt Fad Way, 9946" Cr S00),
Eine EE Ad Suvite, SSS Fda SYS, SEL C™ LOD)

5 F Sup Ad 272, Loos So DV, 4003

Dewmal #70 Lage StF Dilntin 7

(He Sa Saud Accor ohng to the conde ec Tove nt ex Coe
Plant on Dy 30,2019. WO) Bre fs a orb to Pit Case Thos Ihe fin
Jones al She SOR) Con be Collod ac a li tress 4p Many of the evr,
Put has toben n Ploce Over” Phe fast Qy nl’. Cot Cetnig Hye SC ‘SO
Called!’ Heed ment tap ¥ have LeCeivva ‘on He ob L;
DN, Swibl, Our Me Pasty yeas ool Mio late Blaid..

Be 6 ~SA

        

 

 

 

 

 

 

 

 
Case 4:20-cv-00064-JM\ Doc mgpt 81 Filed 04/15/21 Page 7 of 21

Lect? 7% page Y ACTS |
Be F 20-1) gl. The Muvse Nobel Pat Masia b Hf atbobebed lh! ttt a,
WaT er act thadal no Song clisHeste Tab baile be Uy Lf)
Poy She Sax No Signs a Peawiipa. to leg, 62) bf ViSing 60) Merk; Well E
am Sive She dots nce Shelves Ckarnen ES ae Hats the Part ZA
SE that theyre oll leavin Cut, Tana tilly cessed Cath ad evely-
Aime Z leave rp Clad ge o Sth Co 6p sible Cal/, a {yop Ohte
hore alyof Sem ask oSee py Inplitc, Lie riba) fo Loa Poem
70 Ns. blanol aa Mp. Con Wary Fives but they betel Sinply look
Hnnoyedl ends sturh by the lay Z looked 6) Sime Hed, Rermber Z.
had Not hada Shower’ in clays by tht Aime! 50 jew lbodd She, See
Fravin or br; WISI Of Mor o Peyffievur- Jook. eal))| / Yew) A SV
Weld (plees /efs Jory apie Yhe [P2G Jone UN$ [hen Z
Ws Carried to Sek Ml by iy AT bathen ont Vist fcot!s
Jo Sith Call Visip. Ths it Wen 2 reed HOON kin)
the Wk y rotessional/Nirse Jon person Hut Z Pave ever-l1 the

 

 

 

 

Veal’ Hat Le been at tus Lys} had Phe prvi ege Jo /ncoh She 1S
He ONKY One lho has 20 Kariea mel {/ While She Was
tthiiy fe Me acl polled yf Iry fart leg ro Caner Iny Nice acl
les  boked yp /hevse Firy Anes Velho Set thee Ke Someone
Pract Saaperl het Heace® de bis So ZV: tebe) by He feof Pad PHC
Ais onder) lady Lhks doing het Job the lth: LBP he Lo Me”
obyed that Soncone tad [ealy tuber the tine to Sealy leok af
Wy Lnjvy tes, tel Z almash botgof bbberé x Was, I Cried Ig
4 Sib a
ores ae told her bo Call Bead od hop Ahab 1 Meek bo be.
Seen today Ary Jones Jbl teh 90 Hab ofite Yo Go Mede the
Cobbad Iie Weis Con trved fo Ewan lM An fohits
Ost Leck too. Then May stones Care batkiad Lato Hot bard
SMO She Loo Not Sve Me, adi Px StU had ry ke brace

Bessy
Case 4:20-cv-00064-JM Document 81 Filed 04/15/21 Page 8 of 21

do tohe it aldoy From Ine.§ Sere tne beck to tay Cel! to pub-m ny feel
. I. ship looked like -Whuk the ee h oad ‘9
ct~ Thank you tte fushig Zl feciades ou tor: Your hindiec
por feng Jhen fe tay Jo bres La KE DP kCads tb Toke nc ty oe
T fecby Wbekd beg the Courts 1 he DOIN MMs frost, Boca

She Is the LL! LY feet fo Yo LY Alo

 

    

 

 

 

Lecumint * BD pases Tel Smit
Benhnf Sth che tot omen Me Any 0? th *510 La snit
Vat Z hed ih hin aed Py Tones. tay Sine ep ie 2%,
Jones Wrs aldoys With him,ad al Y sche £7) fos Jost Pak
a hotry fo poe Wy) to te ie? Shope i i lage orine ypsk ¢
Beal Hy ike b vig a 2ond Someone Oe S Ws

heen a Sence Z boil

ied We Med chelroo att Chats Kad ch es ok
tp See €ightel Gt he de ecl C Lee his.
Spiel ge Hein icles Eppa Lor
Gy 2), 24 He
TE Mob ad DP Saye! Tine 1 OPA

ays CW
WO eb heed chat 6: ool Say) Zak a Bi fe

duh Dacenad #260 Arena ad mae P

We be son Dales tbe W Unt

> Wheel Cha ) ke
trues Did hor Ge py Filed
: 7 eT age Ls Lec 2 Leip ele +

Dr Sonithad yes Z
doy, Tne AA Lo)? 2 Sa? Sr
jiea pe ioe Vor pt Nike Dont Wh Bb ght [dou LAS Lh

Cha
tha eSMoainbliarad ei Lash Fra Chpwet Char”
Ale B [kel ira “hee cho 1, TPNiowy) pease eX habrne

GA Ov how sit sib LIN Sal bh SER Jap Jb bbe
‘ohy gy lib iy agp at NEE, ab IE
Ob 5p Manel 12 ibd Cy ee Z

Ry Vy) bh) -afe Veloped! pinot L)Y4 flo "otos ) MMuscle spnsche
(4s

  

 
Case 4:20-cv-00064,JM_ D cyuent 81 Filed 04/15/21 Page 9 of 21

great He soi il Hal paint AH keh Sef lect

/ Ait lum bal S, whe ad St ciatita é
Ge: plat WS. OSE o fon
fo Bee aH Hic Figs Z lad “ Whi he Set (adhe hat ar

ahead f), We be Ne had da
the lonpot tho Fe feading My Mh i
n Ine Bn Jone 2) 24014 Ps he Says he 10,
Te ie kee / Pat A0On Sudip
SCO , 77

uly
ae ‘$ bap lye (i beren 3: Sree
Examen (ne On Sime. Gh JOH. ty J Pep

He firvel“even JookedaF me, Jet celone EXonien VIKE,

He hed abou U1 Chi ad Fry Tones bid on her sek Calf

be olf Swelling ont Hearelnets C fo fac
Shed " Tash rte

Ly ” a j
dol be ToSoy to Lbwdl She 4, del ho LE e Lule sad? te
Vard Kycé « They Vee Melet paid Tei~ Pry atten on

          

Wp

    
  

  

 
   
 
  

  

  
  

 

  
  
 

   

4 one
‘¢ Lcve Mylan d only ..
Whab Medial {ecith fsdek oe Dads
| ji Me poy hy bel ie Mey. Compu

  

, Lypetytne Knowing Pot SHE
operiu honk an te Tobe

tay hi b /: ead lel cof lh th Bhd J eve: nil Souk (foe sae co
fhe MN he Apo i hove (eal by hat

oT Ae
LN
Wdth ig 2 he 1K Hse titet glia eD es Cree F
i Of vp ihe ie 0 ee es se Ye an 7 Ws tae

Neve” CE ached for”
ee Be potest hey ever €tte

  
   
 
 
 

  

 

Lold Pi
” ee ons Hie .

    
    

 
Case 4:20-cv-00064-JM pol gp pa “filed 04/15/21 Page 10 of 21

DLs: Palen fn, Seth, Lis Lewy to the Toh aed he lslf. Tat Heed eon
Whatevel Land Sith about Vs] OrSonels: fh hy yey Stoyid te hid
Digs fo Use his duneh) ies) St: Od ina mba iy ‘el

/ SOP Dad: Mec
7 MS, S98 /: 5A 7 Pept “ei

MWe Vi VIM APF Sp, 2d F220 PAE DN Y 1998)

27 e Theo Letendanfs Zitenfed 7 feop Mi via Lebthaudh any Med
Yea! Jostiticetion ad tHe Sheer Number ge Spacibt Sorc nich

He deferolante a iStel on Ci 2 ho Mead nen Gu Se
Pe, “urna Mf Lyf Kaew Whi : fain 4 ad iNerte Wes”
Od 2/1 Faster 7 bGanrtial AE Brion helm b ppt ceidlis>> ‘
hile U Mepoleen, $97 Ftd 108, phe Cr Op Then

S) Dna plopliche frat in pad the Ay pi 2 ‘Whee chal Lfeater Gy.
by Zale Pen Stes a Cc
, dehy Sy, Jb F BA oy V9 ea 7 bd cr 1992

g Festly Ihiorpckentad é Teck sy tinal fog vioke EXaMMalion by

Ga lWenSed phy Silat Ly PTH PL
1 tab heetnot dah Fp ESS qq

| AY. Pi Pos De ern fd be} Ab / Pon

Ye fess tonal Stapalorels Y demoun tel to CG LAR)
Sore V art pi bibs, 19 Zed IO GHP"*CS 94g)

OP hate ie. Kies PaP abet es ole af FIT fospobln
and they Fegvite pion, pone 1p ple bert leny term Conpliabien’s

bit he bu tecl he EXomened a ation} itt

Corn hints fy add fag ashi beveped Shi Aon ly adh he
ated Leven \ More | pefetied padiad;

Opploplite J wears CHL

PELTED
cme Uy ilehan 159-F Sopp. £32 FY? SOD 2081)
D2 Fn pd Val FiOw “9. ie ak yang el aed Con-
HON

pt li ipod al Fis ps

   
  
 

 

 

 

 
  
  

 

 

 
 

 

 
 

 

 
Case 4:20-cv-00064-YM ogumtént 81 Filed 04/15/21 Page 11 of 21

Lote

Aaberce] be Petter Pic Srjap Kaarbirg tok When x felson dort

e. rn Ww Canoe Iikely lw
Sedilne Ce feel Heng at of hel God iheh ta

700999)
pamag en Oe SUS, GIS PIAA3, AS foci,

ie ence f Objechve eli dence % pin ad Ae did mut Cpe a
petvsal tp Hub He Pieters oe FG Slt | G bee Io, Pe

/ a Doctor he asopa
On ne ta Y4 EBAOIS, bF: asrents Cs

6A) No iolkon of folic “y;

“ge a nhclé. ath My Pese
Ta hedge yf he Lid ZRporves«

Mate VY Six, 1200 Id FG OR “ D
AE WG FAIZ, 1 67 a
Yfar We ae

—JELETALLLOL TVA NE)
fo hreob InMuke sWersen iny AS 1S
SSM C1 OF.
a wt MY Tg Oar fs oem (per 9

(Kons 7 FAS “
Dike Uenrel C8) Leela gles praclactot Capable oh asse Ling 7he

Meo! bor posh operate Hest iM) ony) ref Chim)
MSY: fee, E01 Fedel 158, Hoa A) ch WLP Yaron
I Wedd 2 herd n for Ofte fobieson Ve )Moteland, OS.
Fdol 887 009. VN ea Wyrof Lips chys, 574 Fad He
G4/-B Ee att 17s Pena birt2 V baby WED 1382.
i nie oislescol Ty We asonuble Luclor@ fr Woold ue y Ay
oe ake Lyn

  

 

 

 

the oliees QIe a

f

BE 9) Sven Wthout Me cpoli

   
 

 

 

 

 

 

 

ea tod-

Lh Fens Chewy A cel Conment ob bie:
ho Win Ppt TE Sh

Brivis 1059-b0(V "CPT 42), Hone on Vi Thttls 672 Z72

A 1D 54, (B56, JOSWMD LM 1982)
‘Davis Ue Sone, 9.26 Fd 901, PAHO

   
   

 

 

 

pFl-SIT
L
Case 4:20-cv-00064-JM Dood nia # “Filed 04/15/21 Page 12 of 21

Now Eye Lv Jefs ole a bokat City (Pet Sreiigs
(Lecharisbon), He Shaker Lhjo doer of Eoteppathte GA

OS is Ola thy = BSS tomy of Medicine based on the theety had bist banees
JAAxA\ Ih he, eco SKeletal Spbtern Pbechs Chet Laity ats Causing

e/of 7 asolde lehel's Hak can be Cortectal by lariovs Manip ke ie ech wi-
o Ques fn Con junction Leth Conese a thera evtic fv cedulesyt

pee RL ely Fo an TaVolitn el pelt la Ti a
hn gov fel ey Url a ae gl Cobar tt hel
ie been gieaponkes Hal jaes 4 as boy Wed BE Gees i

Jon} Fnao the Huth 8 tr: KerStein has a fiabi

DtPAT hak ated | has heen intermed long, Hage Zp
Kecetdls ate Mable uk{ies)e Este Bhuel 4s Pion mn Sah helwreer)

Given /ne an hide i Have Phe cetrabnfs hohe) ad My Dye
/€8, Nek have Ciphhef ae bnddaupks totthed sy of My Znjories | Me is
biily Kepeciity het Trey hate Litter in the leper ts, ih igall Aes...

C

2 Hels Suing bare! for her decisions On Gire /0 aa! Joe /)
A gy A heaten is ta ais leyph pe. US Coby Prats, wee
The Sore Sayinss Lut Zar Mitty rele lit? Melba AS Dari f 7 Sa

th S) LISA Z Could ew Le hattby tn: Bil ep esheapb
ee basing hi intechinl Mather io: Tailferotety)
0 af 2 pp [Matty Les tp Conte Wh Ludte Fack fe be helyevad IS
Security S§ Wibnss and Z b Lc te te, PALS, Fe
VFFIC PE Lye = gare tap these abs CP Cals Les s
/ Mi Ww ya pe kaph Alberofe pad ference PpaSer ious
DP eh tef y a ison phySscnans ale onthe to ekeleide Tiel
Whiz Sod nen? Jetta yor Make a HM sane Nfl isaners
by faye KE. VER Given On ExainiNetin 4 f (sn fou Fave
ever touche -lh Weil Seen lah befor hit Soh 18 Under-
his Clothes ft Tye. Lv Ashe : “Loy. JS C2 Leabbal Lal rep, y i]
The Only fe San ro ber Exarren Py Zp jpvves lees Pye

AOON [ths festa Ly Lye, The OLnfy CofC
bho EXaef) Ny 720 ad /iff Tey lees Mla fl

PST Scot

 
    
  

 

    

     
 
 

 
Case 4:20-cv-00064-J bop yn 81 Filed 04/15/21 Page 13 of 21

Jhe Loc ht- Whe gove He AS Whee| Chait-te gef the y Off
Ahis Lash, Con@iete tool; Biarg ne Lypbily® FT fbenbly

ea?

Failose fs pye My EXarnen a prarien Uy NobanghaMmen.

Whete te faptioner bee NE VER Fouched, i‘
And PY oun Srysby to help ael Jet hutt a nivsoncy Why Ubeld Foo

é Q (a WeSttibed hed [HealsCo: pF 2
oo ee Lotnake Dlotechon capeins? Prter LApny
, bt Wak Jedd Mes trictionsLintvadllony S it)
, Libs fl Sven, Meal the deserve J.
bdo lias 3 in tet lame On oe o paper Pd libri have
Saver bye fain Lf a borg {o hl ared iheiy ad hohe
Typ + Eland Coli Mart he Se bab Ae Sih hal Tan but nthe
Ln

ee Miuce , to joke tea abolCnfes cobion ga piexoribed. 24
Bhace/bnee bia (A) Io take Uday Hii hor lowtiet/ fowbunk and
Be take Cidoy G Lovble Moffess Hi Soft Shee LED
Was al abe to fons the plainti od Sunes a Chat fel beyately
Dones VU. Eran& S99 F Sp. 269, 729-% hb.6a ELD .

Ltelorkle V. tl het £21 F Syyg, 5, SSI OOM y VIP

   

    
 
 
  
 

 

     
 
     

4,

 

 

 

 

 

Hamilton Ve Exkll $21 F 2d [65,1066 610% Cr PER)
Failate. tb phySically Kanon pabiirh ivalclh bers, jb Bene

}

LD Lhe for Neve” ade ob ar, Mos Mok an Eeytitedbion?
Seale Ue Sha, IVS 7 Sp. db 13 0p, IBS QD ba ICO)
Wihians V; patel JOLY Sopp, Ich 989, 98 (CB IN LLCl

4 phy Sicaan fy ileal hod nose broken hija, het ised Orde x “hoy, 4
Mi ‘arioner Bor Seely, - heb Pathol GR) 3 id ne
anihel Vo Dow, B89 F-dep 292, 2°8-0L 0/978
f Failed fo Hp le hsed tp Sera Ni Sopzer=. WAL, S ibis Efi

fi tel to a S, ecg hsp Con Hitvteol Del herek z Le
fering Ve Carezyk 134 FA 104,/0 yd Ci 1298)
os UV, Snyders SV FAN Sb, (le CGT HOOF)

Wen. Laker GUL BLIOLLMA AIS MOOT)

JES I,

       
    
   

 
Case 4:20-cv-00064-JM Datu e 4 Filed 04/15/21 Page 14 of 21
7

@ Fe LOE bo ay Phd he Standard Copied Urakey the

Te V oF Me Rebab/|tehen Pepa 1973 QIU 7%)

Oh Fedetal agencies put Suan b to A$ Y9 USC. 122018). THIS
[Means 7 al py tke &$ Geodon Oubeoymt Lich fer
The jehehr 4 ator fichy yt it Aheoly Jt [Uley, ike a Leber
Oye f The $ ohdA vrs tek toh Boe, CX yrosish go LN; ‘concl§
Zo Conditions Lub, fase: GM Difeatrobl. (2 SK SSCL hereage

Sd Net a sell an broke back log by by He Jocks vob:

Strce the Vely begining -~gh My Llecident aye 80018.
Yeskey Vi flenn, Lead Gant LS F50b 1661747! Ce) ci 1962)
QA EAL Uh ta ee UBL 20D
eat ae BG 130/041 Ci J

PRADA tof be nite foagay a pear Shacre ton ‘tapphid
Yd de Rehebilikekin Pet, af ips Vetlons, 29LLR 88 5.103 DILFR IIT 10 is, ov

Will have to lor ypare He PLA kegultiens AE CER hes ara
Rehoby| toby Pe? key vlatt on, Syo4 oie in the Cole of Fed Rego én:
Pile bel series) ate in YS CEk, Lark hE

 

Pushice Kejlfronlare in ALCER pert Y2 50) bag

cation Lg )tiei in SHCER, Dard 104

ericans We Discbil- es PeP Reb lex on eglee, Contemporary
J fandlatehe of DeCency ConCer nin Nyeatrnent off re ee Wits ch&-
abies. Gonych Vi Melon pov tinea ¥6 64, Yall) Mss, [ESD

Not ales Pelictane V, Romelo Bat cel, b04, F Sepp 541, 6)? HOPE (G6)

Ay; ve been chenied the Chance ge Ke ha bil thin Thefapy fos
Cy Vis bnserr, 800 F.3d C00, 605 6" ‘C7 GbE)

fied oka phe] Gail odl Shower Chie
A at nan Woe G52 F Sopp. 52, F2C 0. 5D, $20 (OD Mich | rib)

12 V, Selle, 503 F Supp Eo Yb
ite wn Ue Soke 542. 2 Jb WI WNA- IS Za Lp. HO.

GPW ET

 

 

 

 

 

 

 
Case 4:20-cv-00064- ws Popper 61 Filed 04/15/21 Page 15 of 21

IY he defendants Leniees /Ne Me Lusie Auman Heels de Ved
fry dgpiy- Senttaty Condition 0 Condthion that persisted

Mi a long Pet iod of Ame yg Oenied Use xh Jay le}-dehvinan 25 “ng

( z io Co en vol “(heels fol het soy he Heol #

OL Whi denied akbotet Chai): for:2 2 days Int 1 Z brke Out
On ray Loby lh Soles agl Lois Wa Shewse
(OZ Wes oMpiviel of Hand Fo
OLenie) A Medic KaMernton
oan “e,/ Continve Da tel) kh an\e FeLiod }
C9 Bend (LtPhopedlics @B) Mevio Sir geen) Vili I~ onSeliabien :
G) ened (Y-hey son My Hip, leP! Fee SR ght Shoobht-:
yy Heth ahion ad Pent re Lh) Pe Cr nell fia ed SU 17 m4 r
a Vatrle, ach fhe eXten# ool Auvohion She plies As Py.

ody aol Juha ,
She, all Lee ever ated tor is oltedeal Kambrehion) fo be Hakd Ulta

(le Cuman align ye ) Corfiwe Dain Miedicohoy) able Con Sol fabsorp thst

G Speclelich?p, fo be wipes

9 bid 4, been tea like a leronded Paatnel yp, on broken bo
Ae ON Stra heed JTiech? *.2/ od [Unlel be OY scree Seif J

Bey Mhhon VB kei fel; Gl V8 AVY £5 Lee 28217991)
Bf L Lietrten, CU 5, A ANTS. OCHO

4, Cond doy Uh rele kal ad bnbn fth: chin Z, Behe Ua) te

     
  
 
 

My Ppjiese

    
 

WVabion L $s ett Bee - Luin Atel COVA fu ee

4 ae Ces elias eRinel [yg itt, DattrELscel thi oe
A ockes V. Che, cop Men, fe SSASY7, 101 (op 23UD D) Pooiti7v.e

Belling 0d ‘nancy, [09 USAS, EN SLA AVIS OF

| plelnel” W. dohn on [98 F.5d 8 Z 54 516/852 OCF 799
ak Vy keto, £58 Fp Be STS
ol Va I, Dunes, CVE 7
Be Ate probit V: hay CIE: FE Lol AGGIES Ga Cit l9SAD

pa /5-S.0.

 

 

 

 
Case 4:20-cv-00064- ae Filed 04/15/21 Page 16 of 21

To.fe 2 ject wig oP Lo} L giatinonies ) he Zolen, Hat: Hab cher

Jest Seny about lobe mil Laclap Lisa Ha cafe
ESHabIih at fpeh chant Ae bined: an edna
Clem Qf del’ pero | ndtfe Nance S tordlatd Keg 1e5 ON TCS GN We Se's
Lioocleberdants haol Pe tial kroush ated 2? Dark d

behest kyl lier.
h Ye iiibe Me hah ie Deed LiL Hef eid te

hed Speciel Step
ylinalpr nfo) tng lathe Lono LUM be raged - Weke

MB excose fel Sing Gn Lith, an Lbiitehin bekie

VSCon ti DS OEE Az wea php OS bed abel

Gis wy kidse reaper ayks aXe Yeap -

GE. ie LE, Cali W4\/5 LYoen dA, Lhly ‘na eee

Lae) VV sef ohaigéin fo Gp Mabel VOVd Pas peas
oh vend WV ep GY Z O95, 6535/7"

Bom Y Lyrenwan SU LIS PY INS Gls Wi yj a
ho Pe pahiive Kh Vikene Io ns Mace Mop apes
tor Bisreelhe

Ye S1SKs Ly helen? |} /Pf Lit WC Cm Stuces HA bf,
Lian FF Nig {i flea ed SSS alain 4p Heir tub ee eo
one 1S bi aP ie La ee, Lay Mier OP eel ty

Poon of Coup ideal ha Sod So Wh apes Lit Boone
treat LIAS: mig bai, Libonke berate ¢

PSteubel Ve Leer thy 124 F-kd 538, 555 EMCL1D

WPirkine VU Fansas Dept gf Cr, 10S Fe) PO0S,PU 00 T99Y

© Hsina Dito V. Tali, 0 FAT 7H 18 Ci HOD

VW Sheaheai 1st F Syp Ab 937, 5¢9- DOD AO)
aa as pa VS, FAS, BAAS, Ha $b 1970 TE)

142. F Sup ob PASI (Dor LLB 2
Dataset Ug Lge Fig Fz, CDN L003 3

6 ellen WMP ig 85.

 

 

 

 

 

 

 
c
Case 4:20-cv-00064-JM Dboigari Dares 04/15/21 Page 17 of 21
4

LIS.
The Le niet pDieiapy- fysteal elofly 0

D Wheel hyip GeceS be Saoe7s Shader Tair Hearted -
Cell Q Denial af Lewtict/ dea bank @ piscrimnitin ages?
disable, Weve Mee L209 Clans {7
Leni, f lh love Vi bestyille Cyt Conky lO F:. #4, 5hE.
Wied V [Maloney JAF Supp td Ab APL) rase-200
BBeckee I: bregon,| 70 F Sapp td 106), bk-68 Q.or Ao)
DSchnidt VLAN, 64 F-Seyp. Ad 101, 1022 © ken /42)

Beck ford Ve Trin, 99 F: Sop 4d 170, 181 NN y19%9)
EN Schim nabion Prisonede beve the Same [thes In Altcess fo He

Y WVOGUHS, SLVICE Se hivihies Bhi leb]e to Dt Lotinchees
of Ich ten. fe. on the Dibtéle have b theke

waht Lark oor en ii ite, quip meant Lilt Witees Hd Meblobbe
tp Deep Dhl) atts. Thlypen, F WE ed 1495 S211 Be p9e))
Beh bition Het Brand Views 052 FASS. VP) GO
Qbttce UV, County gb Orga, 526 FEI ti? 25, a $4008)

The Fedora | AsabsIf; Balyf-s Federel lad Sechon 504 gE
Kehabilitation Hef Apphes ty pritonds. VA Use Hole Seg

spon nia Lap of Cort V. yerloy, 5H Us U6 Mb SG eg
Derabbrl V, oh Ly lotr USF. XY YE ne
Zao eve AL on hel GS YubL Col Ne pe Probe ty
Dboded: Ltt cven jock ab /AeLbloy fn SEES

   
        

 

 

 

 

 

Ncopel V. Cakey 92 FAW, Wel? C0) (LA
~ Belo Jy Han}rnend ibid Cord tin Cold Cave. (1 ony
“Uh on) Pel ene loss Ci Otabl Y.

Noubictts U pebly ME a 1304130) (PCL

I

fi I2-ST

 
Case 4:20-cv-00064-JM bb GP. t@f Filed 04/15/21 Page 18 of 21

Hiner icons Lit, Oisebibbes whith Ate On oo oa st Bae
3/5)

Bt fendered of Lecency Conkerning Sab re
Disabil (Gay t- YU Meloield Z. OE hey te e L Sb, Yb

Ppt he Loc U heyrer2. Lercel Le

|
Condi bons\ pn baled hon Mp e

 

 

 

 
  
 
 

fy nf
Ef VW, Hane Jesh gacr® ”)

C,
a
J Lpitett WA akison 7p? Fa 184?

 

   

LSI? F Ad BSE,

     
 

a
fe the ASS, netnd ig gee ober Wo is ax!) 7
7 / YS) > ee?

Yee be cen | "fos Sol W398, OAS AE Fac p POL

 

 

) bradley V Ue ,
At do Soir Chas]- fb 10 Pont hs, [Mees
— pSiramons Ve Cook, IS4. Fd L05 ST rar 9.
I Hels Vi Frey, $42 Edd [180,140 “0°
 acath Ve Selly Ceutly J Leh fl Fad BAY AE EAE

 

 

 
    

 

 

  

2 Vapor. LLG
) ) DatV ish V. Sohnson £00 F2d 06,

ot IVC
kui2 V &Sfehe, 303 F; Supp:
sed TF Ghd, fips da Ng, 1 ba
Matin V-Carkel 952 F Supp SAb, 5Xe 70,10, mich

or Pricey V. hewis, 834 Fe Sup S60 52D i

S pri PET

   

 

 
Case 4:20-cv-00064IMLE Dash anlh 81 Filed 04/15/21 Page 19 of 21

Ad Seriows
ol OF Li » y peyries Pr
ATi chs Cane ttn Of Mi shing Wp A arnenlnen Clerin

pally hey Ve Luwens, 719 F: Sy yp. IZSG [G-£o @: Dye. |
4) Hedhatly bv Ovakhin, SOF dd 5, bb (Lal Cir PD Eucla!
Sin Uy kl, G04 F2dl COS, O67 (aol C1990 O Sbvene Pas!

BT, Piper, PS Syp 5d 34, VGN A000) Wetve Werve damage 1
-_ Wa. Kailre ro pr yo ve et Ngee dooce’ Wes chonable-
Uy

/ Cra00D
Dh rock V. Y ight BIS F 5/58, nee tee or ii,

Pda MaloracPyee Ei Ecce ib odkle ae
‘Gill, and Care Con SH ec /Malphacre iki
702g, 09D, 10V7 ELV eae B tarp feng)

DYrlk bh. Mer ag F Sygp Aol $17, P(E OMY. Fi
Hepes i reibed Contes We: = Bron dhe EXGfahalkion

ty of Keto, S72 F&A /097, 1056 Gr “CACO
pe Le SUM US. BAS, G¢A-I23, MY LCF, 920097) . _
apes ks | his Ze juries ‘Libre, Mole. SC120$ adic Med
Ko

3 Lepaio, $7 [Sy da 1546, 381 -Y WN fF C6)
A) bovlaral Lipide B11 = Suggs, De] L008
Cr acy Ca :

EL : a F. Op ds YL, FEAL aD,
dh TF pp aT Pion OD

Appel a fst cel Jans cel op zu VIS) F. Pads ja

VoJones Vi Natesha, 151 Fogg tl Gp 99y DL) AWL

4) D) Hobobly ye Zaaghlhy DIF HI 63, 66 | Lider JIGY)

Y Wolte V. Ferposon. 689 F Sifp: 226 755.0, Ohio CE)
piy/9- SI

 
  
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

     
  

  

 

  

 

 
Case 4:20-cv-0008%J “yh D uAdnt 81 Filed 04/15/21 Page 20 of 21

KDeotvetion gt Wreck bait failore bo fprorsk Stee: 42
Soe” ou Kecreahibr ifeserd 6h DM 196 ,

péaanders VY Horn, 959 EP 7
Lheorabery, 51 FSA ACY Te WM Gir
Bod ae Be 72 = Supp. dal MSG L074

 

 

 

 

    
  

 

 

 

 

 

 

e lrdinz V- a a3 ita ei Toco la
Coto Molt yp BI2F. EM ASYAGl 2 78 Sa

3 C5tohs Of Cole by pole VY rrenny
V Parvo, $57, US507, 843,104

Leyial gla harcliyzecl Cel/ WELW, pie ne Pinel
& pel [a ae Doig ate Trace Velde

 

 

   
 
  

Mente, Oy ys teDp mere
INOS ;

4) Cat, pie tio)
4 N65, 1008 (ER
Beaming a Ve bobo Ga aI n>

 

 

Y Hellelt Ye Hoyer Xe t poy. 103, F Sup 1, WZ
pyP0-S.F

 
Case 4:20-cv-00064- Face 81 Filed 04/15/21 Page 21 of 21
a

+ Yon ey Vehe Mee! haste}

peepee. Svsis, Jol F. Sup 0, Led a LMM: 2060) _
(2) Month Deppivetion a Whe Oath PM
Wpllen V. State, 258 Tet 310, UE EO

¥ Leniel: Wheel Ohairad dig pt perad, Wy Stab Pe

pk AY, Ln, V2 EE Sug) 4a ] 0p PLL IODNY, 195)

Fr

 

   

 

e100S Delical Ne ob!
‘ ae alone 172 F SYP

 

 

 
